Hill, J.
1. Grounds 2, 3, and 4 of the amendment to the motion for new trial do not sufficiently raise any question for decision by the court.
2. Ground 4 of the amendment to the motion for new trial complains that the court erred in not submitting to the jury the question of seven years possession by movant, under color of title, “which movant contends was proven by uncontradicted testimony that movant had been in actual adverse possession for more than seven years prior to the commencement of the action.” Prescriptive title is not involved in the case, for the reason that the record shows that the plaintiff in error acquired deed to the land in controversy on July 20, 1922, and the present suit was filed March 29, 1929, less than seven years after the plaintiff in error had acquired his deed.
3. Under the evidence the court directed the only verdict which could have been legally rendered, and there was no error in so doing.
4. The court did not err in refusing the motion for new trial.

Judgment affirmed.


All the Justices concur.

J. E. D. Shipp and Bradley Hogg, for plaintiff in error.
Cleveland Reese and J, A, Hixon, contra.